Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Malcolm McFall Babb appeals from the district court’s orders dismissing his appeal from the bankruptcy court’s order approving a compromise agreement and denying his motion for reconsideration of that order. We have reviewed the record and find no reversible error in the district court’s determination that Babb lacked standing to appeal from the bankruptcy court’s order. Accordingly, we affirm for the reasons stated by the district court. In re Babb, Nos. 7:09-mc-00011-MJH; *35006-03003-8-JRL (E.D.N.C. July 12, 2010 & Jan. 12, 2011). We deny as moot Babb’s motion for a stay of the bankruptcy court’s order pending appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.